DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. This Office Action is in response to Applicants remarks and amendments filed 9/10/21. Claims 19-23, 26, 27 and 42-44 are pending and examined.
Rejections/Objections withdrawn
	3. Amends to claim 43 necessitated the withdrawal of the objection to claim.
	4. The rejection of claim 43 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn because of claim amendment.
5. The rejection of claims 19-23, 26, 27and 42-44 under 35 U.S.C. 102(a)(2) as being anticipated by Baca et al., (USPG No. 20090202533, Pub Date Aug. 13, 2009) as evidenced by Bamias et al. (2015, Curr. Opin Gastroenterol. Vol. 31 (6): pop.471-466) is withdrawn because of Applicants persuasive arguments with respect to treating IBD by inhibiting IL-11 signaling. The rejection is modified and reapplied below
Claim Rejections - 35 USC § 102(new)
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9a. Claims 19-23, 26, 27and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baca et al., (USPG No. 20090202533, Pub Date Aug. 13, 2009) as evidenced by Steinhoff et al., (J. Allergy Clin Immunol., 2006, Vol. 118, pp.190-197).

Baca et al.teaches a method for treating atopic dermatitis comprising administering an agent (an antibody specific for IL-11) capable of inhibiting IL-11 mediated signaling [0050]. This meets the partially limitation of claims 19 and 23. The reference discloses, inhibiting the activity of IL-11 is proposed to be useful in the treatment of Th2-mediated including allergies and atopic dermatitis [0026].  Evidentiary art of  Steinhoff et al. discloses that Atopic dermatitis (AD) lesions are characterized by differences in the activation state of endothelial cells and vascular smooth muscle cells and the release of inflammatory mediators by and toward the vasculature (abstract). The reference states that analysis of endothelial cell activation resulting in the release of a series of preformed and rapidly synthesized substances mediating the immediate onset of vasodilatation, vascular leakage, smooth muscle contraction, and nerve stimulation might result in novel tools for the treatment of early events during AD (Summary and conclusions)
Thus, teaching the limitation of claims 19 and 44. Although, the reference is silent on inhibiting the activity of smooth muscle cells, inhibiting the activity of secretory SMCs, inhibiting the activity of vascular SMCs by administration of an agent capable of inhibiting IL-11 by administering an agent capable of inhibiting IL-11 will inherently inhibit activity of smooth muscle cells, secretory SMCs, vascular SMCs. This meets the limitation of claims 20-21. Baca et al. reference teaches an antibody specific for IL-11Rα and a soluble IL-11Rα may directly bind IL-11 and thereby directly inhibit the formation on cells of a multimeric receptor complex [0058]. This meets the limitation of claim 22. The reference discloses an antagonists of IL-11 or IL-11Rα may also include agents that specifically inhibit expression of IL-11 or IL-11R, for example antisense polynucleotides (oligo nucleotides) that specifically recognize a polynucleotide encoding IL-11 or the IL-11 receptor, interfering RNA that disrupt expression of IL-11 or the IL-11 receptor or ribozymes that specifically recognize a polynucleotide encoding IL-11 or the IL-11 receptor [0057]. This meets the limitation of claim 27. It is disclosed that the invention contemplates a method for the treatment of a Th2-mediated disorder in a subject said method comprising administering to said subject an amount of an anti-IL-11 antibody or anti-IL-11Rα antibody effective to inhibit IL-11 signaling [0107]. This meets the limitation of claim 26. Therefore, claims 19-23, 26, 27and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baca et al., (USPG No. 20090202533) as evidenced by Steinhoff et al., (J. Allergy Clin Immunol., 2006, Vol. 118, pp.190-197).

Cook et al., reference teaches agents that inhibit IL-11 [0091, 0101]. This meets the limitation of claim 19 partially. Agents binding to IL-11 or receptor for IL-11 is disclosed [0115]. This meets the limitation of claim 22.  Agents capable of binding IL-11 may be selected from the group consisting of: an antibody, polypeptide, peptide, oligonucleotide, aptamer or small molecule. In some embodiments the IL-11 binding agent is an antibody. In some embodiments the IL-11 binding agent is a decoy receptor [0116]. This meets the limitation of claims 23 and 27. These agents are capable of the inhibiting the action of IL-11 may prevent or reduce the expression of IL-11 to an IL-receptor {011]. This meets the limitation of claim 26. Treating kidney (renal) diseases disclosed [0003]. This is a renal system disease [0003]. This meets the limitation of claims 42 and 43. Evidentiary art of Monroy et al. discloses that chronic kidney disease involves vascular smooth muscle (abstract). Therefore, teaching the limitations of claims 19 and 44. Although, the reference is silent on inhibiting the activity of smooth muscle cells, inhibiting the activity of secretory SMCs, inhibiting the activity of vascular SMCs by administration of an agent capable of inhibiting IL-11 by administering an agent capable of inhibiting IL-11 will inherently inhibit activity of smooth muscle cells, secretory SMCs, vascular SMCs. This meets the limitation of claims 20-21. Therefore, claims 19-23, 26, 27and 42-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cook et al., (USPG No. 20170174759, Pub Date Jun 22, 2017) as evidenced by Monroyet al., (Front Biosci (Landmark Ed). ; 20: 784–795).
Conclusion
	10. No claims are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645